Title: From James Madison to William C. C. Claiborne, 20 November 1807
From: Madison, James
To: Claiborne, William C. C.



Sir.
Dept. of State, Novr. 20th. 1807.

I have received your letter of the 5, Octr. on the subject of the assylum given to fugitive Slaves in the province of Tackus, and in a communication to the Chev. de Foronda, I have invited his interposition towards the surpression of the practice.  In order to effect this on one side you have justly supposed it proper that there should be a correspondent provision on both.  And as the best mode of guarding the proceedings on yours against difficulties of every sort, the President conceives they ought to be authorised by a law of the Territory, which it is presumed the Legislature will not hesitate to pass for an object so interresting to its Constituents.  I am &c.

James Madison.

